885 F.2d 865Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert Junior HOLLEY, Petitioner-Appellant,v.C.R. EDWARDS, Warden, U.S. Penitentiary at Lewisburg,Pennsylvania, Mary Sue Terry, Attorney General ofthe Commonwealth of Virginia,Respondents-Appellees.
No. 89-7550.
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1989.Decided Sept. 19, 1989.

Albert Junior Holley, appellant pro se.
Henry Edward Hudson, Office of the United States Attorney, Robert H. Anderson, III, Office of the Attorney General of Virginia, for appellees.
Before K.K. HALL, SPROUSE, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Albert Junior Holley brought this 28 U.S.C. Sec. 2254 petition challenging the validity of his conviction for first degree murder and malicious maiming.  After a review of the entire record including transcripts, we deny a certificate of probable cause and dismiss the appeal.


2
Holley alleged in his petition that his conviction was invalid because:


3
(a) The trial court committed reversible error by failing to advise and appoint counsel prior to several critical stages of the trial proceedings;


4
(b) The trial court erred in refusing to grant his requested preliminary hearing;


5
(c) The trial court erred in allowing into evidence an in-court identification of Holley that was tainted by an improper photographic identification and lineup;


6
(d) The loss of an exculpatory video tape of Holley's lineup violated his rights to a fair trial and due process;


7
(e) The trial court committed reversible error in denying his motion for a mistrial based on the fact that the Sheriff had been permitted to move evidence into the jury room and then be questioned by the jury out of the presence of the court and Holley;  and


8
(f) The trial court committed reversible error in permitting one prosecution witness to give hearsay testimony.


9
The action was referred to a magistrate pursuant to 28 U.S.C. Sec. 636(b);  the magistrate recommended that all of the claims be dismissed.  He also informed Holley of his right to object to the report, and warned him that failure to object to any finding would result in waiver of appellate review of the disposition of that claim.    Thomas v. Arn, 474 U.S. 140 (1985);  United States v. Schronce, 727 F.2d 91 (4th Cir.), cert. denied, 467 U.S. 1208 (1984).  Holley objected only to the magistrate's findings and recommendations on claims (c), (d), and (e);  therefore, we do not review claims (a), (b), and (f).


10
Our review of the record and the district court's opinion discloses that the appeal is without merit as to the remaining claims, and we affirm on the reasoning of the district court.  Holley v. Edwards, et al, C/A No. 87-832-N (E.D.Va., Jan. 30, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


11
DISMISSED.